IN THE SUPREME COURT OF THE STATE OF KANSAS

                                        No. 122,253

                                    STATE OF KANSAS,
                                        Appellee,

                                             v.

                               ROBERT CASH SCHEUERMAN,
                                       Appellant.


                              SYLLABUS BY THE COURT

1.
       The most fundamental rule of statutory construction is that the intent of the
Legislature governs if that intent can be ascertained. This assessment begins with the
plain language of the statute, giving common words their ordinary meaning. When a
statute is plain and unambiguous, an appellate court should not speculate about the
legislative intent behind that clear language. If a statute's language is ambiguous, a court
will consult the canons of construction to resolve the ambiguity.


2.
       An otherwise clearly written statute may still manifest ambiguity when applied to
the facts of a case.


3.
       Challenges to the sufficiency of the evidence in a criminal case are reviewed in
a light most favorable to the State to determine whether a rational fact-finder could have
found the defendant guilty beyond a reasonable doubt. When a trial proceeds on
stipulated facts, appellate courts conduct a de novo review for sufficiency of the
evidence, again viewing the facts in a light most favorable to the State.


                                              1
4.
       The test for the sufficiency of the evidence to support a conviction is distinct
from—although related to—the "factual appropriateness" test for the giving of lesser
included offense instructions.


5.
       When the elements of a lesser included offense are wholly contained within the
elements of a greater offense, evidence that would be sufficient to support a conviction
for the greater offense also supports a conviction for the lesser.


6.
       The plain language of K.S.A. 2020 Supp. 21-5705(a)(1) and (d) reflects the
legislative intent to criminalize the possession of "any" amount of methamphetamine.
The only difference between the four possible felony classifications for this crime lies in
the amount of methamphetamine possessed. Consequently, the quantitative ranges of
lesser included offenses under this statute are wholly contained within the quantitative
ranges of greater offenses.


7.
       Under the Fourth Amendment to the United States Constitution and section 15 of
the Kansas Constitution Bill of Rights, an individual must have a sufficient interest in an
area searched—often called "standing"—before they can challenge the validity of a law
enforcement search of that area.


8.
       An individual's status as a passenger in a car, without more, does not provide
Fourth Amendment "standing" to challenge a search of that car by law enforcement.


                                              2
        Review of the judgment of the Court of Appeals in 60 Kan. App. 2d 48, 486 P.3d 676 (2021).
Appeal from Barton District Court; CAREY L. HIPP, judge. Opinion filed January 14, 2022. Judgment of
the Court of Appeals affirming in part, reversing in part, and vacating in part the judgment of the district
court is affirmed in part and reversed in part. Judgment of the district court is affirmed.


        Randall L. Hodgkinson, of Kansas Appellate Defender Office, argued the cause and was on the
briefs for appellant.


        Michael J. Duenes, assistant solicitor general, argued the cause, and J. Colin Reynolds, assistant
county attorney, M. Levi Morris, county attorney, and Derek Schmidt, attorney general, were with him on
the briefs for appellee.


The opinion of the court was delivered by


        WILSON, J.: After a panel of the Kansas Court of Appeals reversed Robert Cash
Scheuerman's conviction for possession of methamphetamine under K.S.A. 2016 Supp.
21-5705(a)(1) and (d)(3)(B) for insufficient evidence based upon the parties' stipulation
of facts, the State petitioned this court for review. Scheuerman also conditionally cross-
petitioned this court for review of the panel's conclusion that he lacked Fourth
Amendment "standing" to challenge the search of a vehicle in which he was a passenger.
We granted both the petition and the conditional cross-petition.


        Upon consideration of the parties' arguments, we reverse the Court of Appeals
panel on the sufficiency of the evidence and affirm its determination that Scheuerman
cannot challenge the search of the vehicle. We thus affirm Scheuerman's conviction.


                              FACTS AND PROCEDURAL BACKGROUND


        The facts of the case are well summarized by the panel below. In brief, Barton
County Sheriff's Office Detective Sergeant David Paden stopped a vehicle on a rural road


                                                      3
outside of Great Bend, Kansas, on August 8, 2016. Officers were on the lookout for
Scheuerman, who was a passenger in the vehicle driven by his girlfriend, Gwen Finnigan.
After Paden signaled for her to pull over, Finnigan brought the vehicle to a stop in the
traffic lane because there was a "very deep ditch" and "very little shoulder" on which to
pull over.


       Officers then ordered Finnigan to get out. She complied, walking over to the
officers. But as Paden and another officer, Sergeant Lloyd Lewis, approached the car,
they discovered that Scheuerman was holding a gun to his own head. One officer then
removed Finnigan from the scene for her safety, ultimately transporting her to the Barton
County Jail; the remaining officers talked to Scheuerman. After a period of impasse,
Scheuerman was eventually convinced to put down the gun and leave the car. After he
had done so, officers took him into custody. According to Paden, Scheuerman stated that
any "dope" in the car was his, not Finnigan's.


       Because Finnigan was still at the jail when Scheuerman was taken into custody,
there was no lawful driver on scene to whom the officers could release the car. And
because the car was parked in a traffic lane, officers could not leave it unattended without
turning it over to a lawful driver—so they impounded it. Lewis retrieved the gun—which
Scheuerman had left in the car—and performed an "inventory" search of the car prior to
impound. During the search, Lewis found a backpack which contained "numerous items
of drug paraphernalia and drugs."


       The State charged Scheuerman with six counts relating to his possession of illicit
substances and a firearm. Scheuerman filed a motion to suppress, challenging both the
stop itself and the lawfulness of the search of the car. After hearing testimony from
officers and from Scheuerman himself, the district court denied Scheuerman's motion.
The district court reasoned that Scheuerman's disclosure that the vehicle held "dope"


                                             4
prevented law enforcement from releasing the car to Finnigan without "search[ing] that
car for anything that might be hazardous and certainly anything that might be illegal."


       Eager for a resolution of the suppression issue on appeal, the parties submitted
a joint factual stipulation for the district court's consideration on March 18, 2019.
Specifically, the parties made this submission "for the Court to determine the defendant's
guilt or innocence by an uncontested bench trial on the following stipulated facts" with
the intent to "frame legal issues associated with this matter" for an appeal, should the
court find Scheuerman guilty. The parties' stipulation provided:


       "1.    That on August 8, 2016, Detective Paden, Detective Sargent [sic] of the Barton
              County Sheriff's Office, made a traffic stop of a passenger vehicle which the
              defendant was a passenger.
       "2.    That on August 8, 2016 the defendant was taken into custody during the traffic
              stop.
       "3     That on August 8, 2016, after being taken into custody, the defendant was found
              to be in possession of at least 3.5 grams but less than 100 grams of
              methamphetamine as confirmed by KBI lab testing.
       "4.    That the above-mentioned events occurred in rural Barton County, Kansas on the
              8th day of August, 2016."


       Shortly before the bench trial, the State moved to dismiss five counts against
Scheuerman and to reduce Count I "to a severity level 3 drug felony." These modified
charges were "part of the agreement" pertaining to the stipulated facts; indeed,
Scheuerman's counsel represented that "there's a pretrial issue that we're intending on
appealing, and that was how we came to this agreement for the severity level of the
crime."


       In a Memorandum of Decision issued after trial, the district court found
Scheuerman guilty of possession of methamphetamine with intent to distribute under


                                                  5
K.S.A. 2016 Supp. 21-5705(a)(1) and (d)(3)(B). The district court ultimately sentenced
Scheuerman to 73 months in prison, with 36 months' postrelease supervision.
Scheuerman then appealed.


       On appeal, the panel bypassed the district court's basis for denying Scheuerman's
motion to suppress by concluding that, as a passenger, he lacked "standing" to challenge
the search in the first place. Scheuerman, 60 Kan. App. 2d at 51-53. But then the panel
reversed Scheuerman's conviction for insufficient evidence, concluding that the parties'
stipulation—that Scheuerman possessed "at least 3.5 grams of methamphetamine"—
could not support a conviction for possession of less than 3.5 grams of
methamphetamine, the gravamen of the amended Count I. 60 Kan. App. 2d at 58-59.


       The State filed a petition for review, and Scheuerman filed a conditional cross-
petition for review. The court granted both.


                                        ANALYSIS


The panel incorrectly concluded that Scheuerman's conviction was not supported by
sufficient evidence.


       We first address the State's sole issue, which challenges the panel's determination
that the parties' stipulation to a range quantity of methamphetamine, greater than that
required for the charged crime, constituted insufficient evidence to support Scheuerman's
conviction.




                                               6
       Standard of review


       The State's argument implicates both the standard of review as to sufficiency of
the evidence and as to statutory construction. The latter raises a question of law, which is
reviewed de novo. E.g., State v. Thurber, 313 Kan. 1002, 1005, 492 P.3d 1185 (2021).


                 "The most fundamental rule of statutory construction is that the intent of the
       Legislature governs if that intent can be ascertained. In ascertaining this intent, we begin
       with the plain language of the statute, giving common words their ordinary meaning.
       When a statute is plain and unambiguous, an appellate court should not speculate about
       the legislative intent behind that clear language, and it should refrain from reading
       something into the statute that is not readily found in its words. But if a statute's language
       is ambiguous, we will consult our canons of construction to resolve the ambiguity.
       [Citations omitted.]" Johnson v. U.S. Food Serv., 312 Kan. 597, 600-01, 478 P.3d 776
       (2021).


       An apparently clear statute may nevertheless manifest ambiguity when applied to
the particular facts of a case. Cf. State v. Walker, 280 Kan. 513, 523, 124 P.3d 39 (2005).


       Challenges to the sufficiency of the evidence in a criminal case are reviewed in
a light most favorable to the State to determine whether a rational fact-finder could have
found the defendant guilty beyond a reasonable doubt. When a trial proceeds on
stipulated facts, appellate courts conduct a de novo review for sufficiency of the
evidence, again viewing the facts in a light most favorable to the State. State v. Darrow,
304 Kan. 710, 715, 374 P.3d 673 (2016).


       Discussion


       The parties stipulated "[t]hat on August 8, 2016, after being taken into custody, the
defendant was found to be in possession of at least 3.5 grams but less than 100 grams of

                                                      7
methamphetamine as confirmed by KBI lab testing." But "[a]s part of the agreement" of
the parties, the State reduced the charge against Scheuerman from a severity level 2 drug
felony to a severity level 3 drug felony, as set forth in K.S.A. 2020 Supp. 21-5705(a)(1)
and (d)(3)(B).


       The panel acknowledged that "[a]s it relates to lesser included offenses whose
elements are wholly contained within the originally charged crime, . . . if the facts are
sufficient to convict of the charged crime, the facts are also sufficient to convict of a
lesser included crime." Scheuerman, 60 Kan. App. 2d at 56. But, while the panel
reasoned that the amended charge here was "clearly a lesser included offense of the
originally charged crime," it concluded that the amended charge's elements "are not all
contained within the originally charged crime" under K.S.A. 2020 Supp. 21-5109(b)(2).
60 Kan. App. 2d at 56-57. Critically, the panel focused on what it perceived to be a strict
elemental separation between the four subsections of K.S.A. 2020 Supp. 21-5705(d)(3)
based on quantity, reasoning that "[t]he amended charge's quantity element requires
possessing at least 1 gram but less than 3.5 grams of methamphetamine, while the
originally charged crime requires possessing at least 3.5 grams but less than 100 grams."
60 Kan. App. 2d at 57.


       We begin by examining the relevant portion of K.S.A. 2020 Supp. 21-5705:


       "(a) It shall be unlawful for any person to distribute or possess with the intent to
       distribute any of the following controlled substances or controlled substance analogs
       thereof:
                  (1) Opiates, opium or narcotic drugs, or any stimulant designated in subsection
                  (d)(1), (d)(3) [i.e., methamphetamine] or (f)(1) of K.S.A. 65-4107, and
                  amendments thereto;


                  ....



                                                      8
       "(d) . . . .
                 ....
                 (3) Violation of subsection (a) with respect to material containing any quantity of
       . . . methamphetamine, as defined by subsection (d)(3) or (f)(1) of K.S.A. 65-4107, and
       amendments thereto, or an analog thereof, is a:
                 (A) Drug severity level 4 felony if the quantity of the material was less than 1
                 gram;
                 (B) drug severity level 3 felony if the quantity of the material was at least 1 gram
                 but less than 3.5 grams;
                 (C) drug severity level 2 felony if the quantity of the material was at least 3.5
                 grams but less than 100 grams; and
                 (D) drug severity level 1 felony if the quantity of the material was 100 grams or
                 more."


       The statute appears clear. By its plain language, the amount of methamphetamine
possessed—expressed as a range of grams—points specifically to the applicable crime.
Possession with intent to distribute more than 3.5 grams of methamphetamine, but less
than 100 grams of methamphetamine, is a drug severity level 2 felony. Scheuerman
stipulated he possessed that amount, which establishes that he was guilty of the level 2
felony.


       But Scheuerman was not charged with a level 2 felony. Because he consented to a
court trial on stipulated facts, the prosecutor agreed to charge Scheuerman with the less
serious level 3 felony, which required a lesser amount of methamphetamine for
conviction. Thus, if the plain language of the statute means Scheuerman must be guilty of
the crime within the matching quantitative parameters, and no other, then Scheuerman
must be found not guilty of the crime charged and go free. This is what Scheuerman
argues, and this is what the panel held.


       The amounts of methamphetamine are specifically ascribed to a crime level, but if
a person possesses a great amount of methamphetamine, it seems obvious that he also

                                                      9
possesses a small amount of methamphetamine. How, then, could someone be guilty of
possessing a large amount but not guilty of possessing a smaller amount? Logically, he
cannot. Thus, the facts of this case, when applied to the statute, reveal an ambiguity in
what at first seems clear from the statute's plain language—an ambiguity that lies not in
the amounts, but in how the amounts are to be considered in relation to each other. See
State v. Walker, 280 Kan. 513, 522-23, 124 P.3d 39 (2005) (despite apparently clear and
unambiguous statutory language, application to the facts of the case revealed ambiguity
necessitating further interpretation). In other words, are the amounts set forth in the
different levels to be considered as mutually exclusive or cumulative? The panel's
holding necessarily concludes that the amounts are mutually exclusive. Under this
reasoning, since Scheuerman had more methamphetamine than the range specified by the
lesser crime, he cannot be convicted of the lesser crime.


       Because the statute is ambiguous in its application, we turn to the canons of
construction to resolve whether the Legislature intended the amounts set forth to be
considered as cumulative or mutually exclusive. To do that, we need go no further than to
consider which option leads to an absurd result. State v. Toliver, 306 Kan. 146, 154, 392
P.3d 119 (2017) (interpreting an ambiguous term to avoid an "unreasonable or absurd
result"). Cf. Kelly v. Legislative Coordinating Council, 311 Kan. 339, 354, 460 P.3d 832
(2020) (Stegall, J., concurring) ("We have said before that we may depart from our strict
adherence to the plain text of a law if that plain reading produces obviously absurd
results."). Here, we conclude that an absurdity results if one cannot be guilty of
possession with intent to distribute methamphetamine because he has too much
methamphetamine. If someone possesses at least 3.5 grams of methamphetamine, that
person also necessarily possesses at least 1 gram of methamphetamine. Logically, if the
amounts are to be considered as cumulative, the charges must likewise be considered to
be cumulative, rather than mutually exclusive. Thus, someone who has 3.5 grams of
methamphetamine may be found guilty of a level 2 felony, a level 3 felony, or even a
level 4 felony (which only requires some measurable amount of methamphetamine).

                                             10
       The legislative intent that the amounts are to be treated as cumulative, and not
mutually exclusive, is further evinced by K.S.A. 2020 Supp. 21-5705(a), which indicates
plainly that possession of "any" methamphetamine with intent to distribute is a felony at
some level. See State v. Gensler, 308 Kan. 674, 680, 423 P.3d 488 (2018) (even where a
criminal statute is ambiguous, the rule of lenity does not require the court to give effect to
an absurd interpretation of a statute). Our holding means that a prosecutor has the
discretion to charge a crime less than the maximum allowed by the quantity of
methamphetamine possessed, if that prosecutor believes the circumstances justify it.


       We note the cases relied on by the panel to the contrary but find them
distinguishable. For instance, in State v. Winn, No. 111,474, 2016 WL 1169422, at *8
(Kan. App. 2016) (unpublished opinion), the court concluded that, where the State proved
that the defendant possessed 622 grams of marijuana, there was no evidence that the
defendant possessed an amount less than 450 grams for purposes of establishing factual
appropriateness. But Winn did not challenge the amount of the marijuana found—he
merely argued that he planned to consume it, rather than distribute it, and thus if the jury
"found he would have smoked more than 172 grams and distributed the rest, it could have
found him guilty of [the lesser] offense." Winn, 2016 WL 1169422, at *8.


       Likewise, in State v. Palmer, No. 110,624, 2015 WL 802733, at *1 (Kan. App.
2015) (unpublished opinion), the defendant possessed 10.26 grams of methamphetamine
in his shoe. The defendant argued that a lesser included offense instruction on possession
of less than 3.5 grams of methamphetamine with intent to distribute would have been
appropriate based on "some evidence that at least a portion of the methamphetamine
found in his possession was for his personal use rather than for distribution[.]" Palmer,
2015 WL 802733, at *7. The panel rejected the defendant's argument that lesser included
instructions should have been given because "K.S.A. 2014 Supp. 21-5705 only requires


                                              11
proof of the quantity of a controlled substance found in a defendant's possession, not the
quantity that the defendant may have intended to distribute." 2015 WL 802733, at *7.


       Neither case supports the strict separation of quantitative elements that the panel
extrapolated for purposes of evaluating evidentiary sufficiency, nor involved an
evidentiary challenge to the amount of contraband possessed. Scheuerman, 60 Kan. App.
2d at 58. Instead, both cases involved challenges to a defendant's intentions concerning
certain parts of the contraband. Winn, 2016 WL 1169422, at *8 (evidence was presented
that defendant possessed 622 grams of marijuana, and defendant "did not challenge that
evidence as to weight"); Palmer, 2015 WL 802733, at *7 ("There is no dispute here that
law enforcement discovered 10.26 grams of methamphetamine in Palmer's shoe."). In
other words, Winn and Palmer were both claiming that "I may have a lot of drugs, but
you can only count the part that I intended to distribute and not also that part that I
intended to consume myself." Such a claim has no application here.


       Neither Winn nor Palmer were reviewed by this court. Thus, their holdings
would not constrain us in any case. But we note that the test for the sufficiency of the
evidence to support a conviction is distinct from—although related to—the "factual
appropriateness" test for the giving of lesser included offense instructions. See, e.g., State
v. McClanahan, 254 Kan. 104, 115, 865 P.2d 1021 (1993) ("A question of the sufficiency
of evidence on the greater offense does not affect the inquiry into the need to instruct on
the lesser included offense."). As the Kansas Supreme Court has said of the factual
appropriateness analysis for jury instructions:


       "Such an inquiry is closely akin to the sufficiency of the evidence review frequently
       performed by appellate courts in criminal cases where 'the standard of review is whether,
       after review of all the evidence, viewed in the light most favorable to the prosecution, the
       appellate court is convinced that a rational factfinder could have found the defendant
       guilty beyond a reasonable doubt.' Of course, where the defendant has requested the
       lesser included offense instruction, the evidence should be viewed in the light most

                                                    12
       favorable to the defendant. But deference is given to the factual findings made below, in
       the sense that the appellate court generally will not reweigh the evidence or the credibility
       of witnesses. [Citations omitted.]" State v. Plummer, 295 Kan. 156, 162, 283 P.3d 202
       (2012).


       Because these questions of factual sufficiency and factual appropriateness are
distinct, we leave for another day the matter of whether a specifically defined quantity of
substance, alone, may constitute "some evidence" that would reasonably justify a lesser
included offense instruction under K.S.A. 22-3414(3). Cf. State v. Louis, 305 Kan. 453,
459, 384 P.3d 1 (2016) (evaluating failure to give arguably factually appropriate lesser
included offense instruction under harmlessness paradigm based on "overwhelming
evidence" of the greater offense that would eliminate any "reasonable probability" of a
conviction on the lesser offense). Instead, we conclude only that, where the undisputed
evidence establishes the possession of a greater quantity of contraband than a charged
crime encompasses, that evidence is sufficient to establish the possession of the amount
contemplated by the charged crime.


       Consequently, we reverse the Court of Appeals panel with respect to its
conclusion that Scheuerman's conviction was not supported by sufficient evidence. We
affirm the district court on this point.


The panel correctly concluded that Scheuerman's status as a passenger did not confer
"standing," for purposes of the Fourth Amendment, to challenge the search of the car.


       We next turn to Scheuerman's sole issue: whether his status as a passenger was
sufficient to enable him to challenge the search of the vehicle driven by Finnigan.




                                                    13
       Standard of review


       As the court has previously written,


               "Reviewing a district court's decision on a motion to suppress requires the
       application of a bifurcated standard. The appellate court reviews the district court's
       factual findings to determine whether they are supported by substantial competent
       evidence, and then the ultimate legal conclusion is reviewed using a de novo standard. In
       reviewing the factual findings, the appellate court does not reweigh the evidence or assess
       the credibility of witnesses. 'Substantial competent evidence is such legal and relevant
       evidence as a reasonable person might accept as being sufficient to support a conclusion.'
       [Citations omitted.]" State v. Doelz, 309 Kan. 133, 138, 432 P.3d 669 (2019).


       A district court's refusal to suppress evidence is subject to review for harmless
error. E.g., State v. Thornton, 312 Kan. 829, 831, 481 P.3d 1212 (2021). Additionally,
issues regarding a party's standing to challenge a search constitute questions of law and
are thus subject to de novo review. E.g., State v. Gilbert, 292 Kan. 428, 431, 254 P.3d
1271 (2011).


       Discussion


       Under the Fourth Amendment to the United States Constitution and section 15 of
the Kansas Constitution Bill of Rights, an individual must have a sufficient interest in an
area searched—often called "standing"—before they can challenge the validity of a law
enforcement search of that area. E.g., State v. Dannebohm, 308 Kan. 528, 532-33, 421
P.3d 751 (2018). These rights "are personal, and defendants may not vicariously assert
them." Dannebohm, 308 Kan. at 533. To claim these protections, "defendants must
establish that they have a subjective expectation of privacy in the area searched and this
expectation must be objectively reasonable." 308 Kan. at 533. Put another way, "To
establish a sufficient interest to have standing to challenge the legality of a search, the

                                                    14
challenger must claim either to have a proprietary or possessory interest in the premises
searched or to have owned or possessed the seized property." State v. Richard, 300 Kan.
715, Syl. ¶ 2, 333 P.3d 179 (2014). A passenger's Fourth Amendment rights "are
implicated when the vehicle he or she is occupying is stopped, and this enables the
passenger to challenge the constitutionality of that stop," but such rights "are not
implicated during the search of an automobile he or she neither owns nor claims a
possessory interest in, even if the evidence obtained during the search is used against the
defendant later." Gilbert, 292 Kan. at 435.


       Scheuerman argues that recent caselaw has clarified the nature of a passenger's
reasonable expectation of privacy in a vehicle as akin to a "social guest." Scheuerman
points to Byrd v. United States, 584 U.S. ___, 138 S. Ct. 1518, 1528, 200 L. Ed. 2d 805
(2018), and Minnesota v. Carter, 525 U.S. 83, 90, 119 S. Ct. 469, 142 L. Ed. 2d 373
(1998), which he reads in the aggregate to support a claim that vehicular passengers have
standing to contest a search of a vehicle on the broad theory that they are social guests. In
Scheuerman's formulation, if social guests have enough of a reasonable expectation of
privacy to enable them to challenge the search of a home, and vehicular passengers are
essentially social guests, then passengers should have enough of a privacy expectation to
challenge a search of the car in which they ride.


       The recognition that social guests may have a reasonable expectation of privacy in
another's home—and, thus, standing to contest a search there—is not new. See, e.g., State
v. Talkington, 301 Kan. 453, 473-83, 345 P.3d 258 (2015) (discussing the development of
the "social guest" standing theory). But, as Byrd noted and as Scheuerman admits, more
weight is given to an individual's expectation of privacy in their home than in their car.
Byrd, 138 S. Ct. at 1526 (citing California v. Acevedo, 500 U.S. 565, 579, 111 S. Ct.
1982, 114 L. Ed. 2d 619 [1991]).




                                              15
       This disparity forms the core problem with Scheuerman's argument. Byrd clarified
that there is no bright line holding "that passengers cannot have an expectation of privacy
in automobiles," but it focused on "the expectation of privacy that comes from lawful
possession and control and the attendant right to exclude" as the source of standing to
challenge a search. 138 S. Ct. at 1528. See also United States v. Young, 289 F. Supp. 3d
299, 301-02 (D. Mass. 2018) (where defendant "did not own or have a possessory right
over the vehicle . . . [and] was not the driver of the vehicle on the day it was searched,"
she had no reasonable expectation of privacy in the searched vehicle even though she
"had been a passenger for a number of hours, had travelled in the car previously, and had
left her cell phone locked in the vehicle"); United States v. Lewis, No. 19-20014-CM,
2019 WL 3430603, at *4 (D. Kan. July 30, 2019) (focusing on control of a vehicle and
possessory interest in a vehicle as sufficient to confer standing to challenge a search). Cf.
United States v. Woodrum, 202 F.3d 1, 6 (1st Cir. 2000) (In challenging a vehicle stop,
"[a] taxi fare—who by definition has contracted to pay for both the right to exclude
others from the cab and the right to control its destination in certain respects—has a
reasonable expectation that he will not gratuitously be seized while en route."). In one
case, for instance, the following factors were deemed "relevant to a privacy expectation:
legitimate presence in the area searched, possession or ownership of the area searched or
the property seized, prior use of the area searched or the property seized, ability to control
or exclude others' use of the property, and a subjective expectation of privacy." United
States v. Lochan, 674 F.2d 960, 965 (1st Cir. 1982).


       Scheuerman's arguments demonstrate neither a right of lawful possession nor
control of the vehicle. While the evidence showed he paid for the car, the car nevertheless
belonged to his girlfriend, Finnigan. Finnigan, not Scheuerman, was driving the car at the
time of the stop, and Scheuerman presented no evidence that he had any right to control
the car or to exclude others from it at any time. And while some of Paden's testimony
could support an inference that Scheuerman had used the vehicle in the past—at least
enough to be associated with it by law enforcement—that alone does not support a
                                             16
finding that Scheuerman had a reasonable expectation of privacy in the car.
Consequently, we affirm the panel's conclusion that Scheuerman lacked Fourth
Amendment "standing" to challenge the search.


                                      CONCLUSION


      We reverse the Court of Appeals panel with respect to the sufficiency of the
evidence supporting Scheuerman's conviction and affirm the panel as to its conclusion
that Scheuerman cannot challenge the underlying search of the vehicle. We thus affirm
Scheuerman's conviction and sentence.




                                           17